Name: Council Regulation (EEC) No 374/90 of 12 February 1990 extending the provisional anti-dumping duty on imports of small screen colour television receivers originating in the Republic of Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  communications;  competition
 Date Published: nan

 15, 2. 90 Official Journal of the European Communities No L 41 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 374/90 of 12 February 1990 extending the provisional anti-dumping duty on imports of small screen colour television receivers originating in the Republic of Korea HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3232/89 (2), the Commission imposed a provisional anti-dumping duty on imports of small screen colour television receivers origina ­ ting in the Republic of Korea ; Whereas the examination of the facts has not yet been completed and the Commission has informed the expor ­ ters concerned in the Republic of Korea of its intention to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months. Exporters representing a significant percentage of the trade involved did not object, Article 1 The provisional anti-dumping duty on imports of small screen colour television receivers originating in the Repu ­ blic of Korea, imposed by Regulation (EEC) No 3232/89, is hereby extended for a period not exceeding two months as from 28 February 1990 . Without prejudice to Article 1 1 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, it shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1990. For the Council The President A. REYNOLDS (&gt;) OJ No L 209, 2. 8 . 1988, p. 1 . O OJ No L 314, 28 . 10 . 1989, p. 1 .